Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 2, 2017

                                       No. 04-17-00236-CR

                                      Kevin Leland DAVIS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 290th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CR10897
                           Honorable Melisa Skinner, Judge Presiding


                                          ORDER

        The reporter’s record in this appeal was due June 9, 2017, but it was not filed. On June
14, this court notified Mary Beth Sasala that she is the court reporter responsible for timely filing
the reporter’s record and the record had not been filed. Our notice required Sasala to file the
record no later than July 14, 2017. Sasala did not respond to our letter or file the record.
Therefore, on July 19, 2017, we issued an order requiring her to file the record by July 26. Our
order advised no further extensions would be granted in the absence of a motion establishing
extraordinary circumstances.

        On July 25, Sasala filed a motion requesting an extension until September 30, 2017 (113
days after the original deadline to file the record). The motion states the reasons she is unable to
timely file the record are that she is “in court nonstop” and that she is trying to complete the
record in three other cases. Our records reflect the record in one of those cases (2006CR6269,
appeal number 04-17-00152-CR) has now been filed. Our records reflect Sasala has records due
in the other two appeals she listed (2016CR8053, appeal number 04-00330-CR, and
2015CR3748, appeal number 04-17-00340-CR); however, those appeals were filed more
recently than this one.

       We grant Sasala’s motion in part and we order the record in this appeal due August 25,
2017 (seventy-seven days after the original deadline). See TEX. R. APP. P. 35.3(c) (extension of
time to file record in ordinary appeal must not exceed 30 days). No further extensions will be
granted absent extraordinary circumstances. If the reporter is unable to perform all her duties
and complete the record in a timely manner, she must take whatever steps are necessary,
including requesting a substitute reporter or hiring competent assistance, to file the record by the
date ordered.

        We further order the clerk of this court to serve this order on Mary Beth Sasala by
certified mail, return receipt requested, and by first class United States mail. Because “[t]he trial
and appellate courts are jointly responsible for ensuring that the appellate record is timely filed,”
TEX. R. APP. P. 35.3(c), we also order the clerk of this court to serve a copy of this order on the
trial court.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2017.



                                                      ___________________________________
                                                      Luz Estrada
                                                      Chief Deputy Clerk